Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed February 28th, 2022 has been entered. Currently, claims 1-5 and 7-12 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claim 6 has been cancelled but the subject matter has been introduced into claim 1. Lastly, new claims 7-12 have been added, without the addition of new matter, to include further narrowing limitations.  
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is not persuasive in overcoming the prior art of record for the 35 USC § 103 rejection of claim 1 recited in the Non-Final Office Action mailed 11/10/2020.
Applicant’s arguments, see Remarks on Page 6, filed 02/28/2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are unpersuasive. Therefore, the prior art of record for the 35 USC 103 rejection have been maintained and interpreted to correspond to the amendment of claim 1. The introduction of new claims 7-12 changes the scopes of the claims such that those claims are rejected by the primary reference, Collier et al. (U.S. Patent Pub. No. 20150148727), for disclosing the crux of the invention as modified by new and current secondary references, Lee et al. (U.S. Patent Pub. No. 20110015708), Dixon (U.S. Patent Pub. No. 20050182344), Gros (U.S. Patent Pub. No. 20090081926), Angulo (U.S. Patent Pub. No. 20170189758), and Martinelli (U.S. Patent No. 5779122), that teach secondary features of the claims.
4.	Applicant makes the argument that “Applicant submits that none of Collier, Lee, Dixon, Angulo, Gross, nor any combination thereof teach or suggest "the handle extending laterally outward from the ratchet of amended claim 1” (Remarks, Page 6).
	In response to applicant’s argument (Remarks, Page 6), Lee still teaches Applicant’s amendment to claim 1, such that a handle 1103 (Paragraph 71, rotatable handle 1103) extends laterally outward (Paragraph 71 and Figure 13A, handle 1103 extends laterally out from ratchet strap 1101) from the ratchet 1101 (Paragraph 71, ratchet strap 1101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Patent Pub. No. 20150148727) in view of Lee et al. (U.S. Patent Pub. No. 20110015708) and in further view of Dixon (U.S. Patent Pub. No. 20050182344). 
Regarding claim 1, Collier discloses an abdominal support truss 20 (Paragraph 38, postural corrective device 20, adapted for interaction with or support to the abdomen), comprising: a first belt 32c (Paragraph 42, strap 32c of the abdominal engagement system 32 wraps around abdomen of wearer) and a second belt 34 (Paragraph 44 and Claim 1, lumbar stabilization belt 34 configured to attach to the outer surface of the back side of the shirt portion in the lumbosacral region of the back of the wearer and the lower abdominal region of the front of the wearer); the first belt 32c configured to encircle a belly of a user; the second belt 34 configured to encircle a waist of the user.
However, Collier fails to explicitly disclose a pad affixed to an interior surface of the second belt; a ratcheting system operably disposed on the second belt; wherein engagement of the ratcheting system tightens the second belt! wherein the ratcheting system comprises a handle and a ratchet disposed on a frame; the handle extending laterally outward from the ratchet; the handle movable between an open position and a closed position.
Lee teaches an analogous abdominal support truss 100 (Paragraph 56, apparatus 100) with an analogous belt 120 (Paragraph 57, strap 120 encircles the waist of a user) with a pad 180,200 (Paragraph 56, pads 180,200 provides a vertical surface for contact with the lateral sides of the user's body; Figure 2a, pads 180,200 affixed to interior surface of the belt strap 120) affixed to an interior surface of the analogous belt 120; a ratcheting system 1100 (Paragraph 71, constricting device 1100 is a ratchet) operably disposed on (Paragraph 61, constricting device 1100 to be located on or proximate to a pad 200; Figure 13A, ratcheting system 1100 operably disposed on the second belt 100) the analogous belt 120; wherein engagement (Paragraph 71, The locking member 1102 includes a rotatable handle 1103, which rotates back and forth sufficient to pull the teeth 1104 of the ratchet strap 1101 to tighten, as well as release to reduce and/or eliminate compression) of the ratcheting system 1100 tightens (Paragraph 71, handle rotates back and forth sufficient to pull the teeth 1104 of the ratchet strap 1101 to tighten) the analogous belt 120, wherein the ratcheting system 1100 comprises a handle 1103 and a ratchet 1101 disposed on a frame 1102; the handle 1103 extending laterally outward from (Paragraph 71 and Figure 13A, handle 1103 extends laterally out from ratchet strap 1101) the ratchet 1101; the handle 1103 movable between (Paragraph 71, rotatable handle 1103, which rotates back and forth between closed and open configuration so as to pull the teeth 1104 of the ratchet strap 1101 to tighten, as well as release to reduce and/or eliminate compression) an open position and a closed position .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second belt of Collier so that there is a pad and ratcheting system with a handle, ratchet, and frame as taught by Lee, in order to provide an improved abdominal support truss with enhanced functionality of the abdominal belt by providing a pressure pad that is pressed against the users waist for hot or cold therapy in addition to compression, which is adjustable by a ratcheting constriction system (Lee, Paragraphs 10, 17). 
However, the combination of Collier in view of Lee fails to explicitly disclose the pad configured to compress and rest against a surgical site.
Dixon teaches an analogous abdominal support truss 300 (Paragraph 36, recovery belt apparatus 300) with an analogous belt 310, 320 (Paragraph 26, first belt portion 310 with second belt portion 320 encircle a user’s waist) with the analogous pad 330 (Paragraph 36, pad portion 330)  configured to compress (Paragraph 26, removable coupling means adjusts pressure of pad portion 330 on a person's abdomen) and rest against a surgical site (Paragraph 26, Pad portion 330 is of such a size to fit a surgical area of a person typical of surgical procedures, such as Cesarean section, laparoscopic hiatal hernia, hernia, tummy tuck, hysterectomy, appendectomy, gall bladder surgery, thoracic surgery).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the compression pad that presses against a user’s hips of Collier in view of Lee, so that instead the pad rests against a surgical site, as taught by Dixon, in order to provide an improved abdominal support truss with enhanced waist belt that has enhanced therapeutic capabilities of relieving pain to areas of the abdomen post-surgery (Dixon, Paragraph 26). 
Regarding claim 4, the combination of Collier in view of Lee in view of Dixon discloses the invention as described above and further discloses a pocket 661 (Lee, Paragraph 74, bladder 661) is disposed (Lee, Figure 14B, inner bladder 661 is disposed on interior surface of the pad 200) on an interior surface (Lee, Paragraph 74, the flexible compressible inner side 660 of the pad 200 is a liquid or gas filed inner bladder 661) of the pad 180,200 (Lee, Paragraph 56).
Regarding claim 5, the combination of Collier in view of Lee in view of Dixon discloses the invention as described above and further discloses that the pad 180,200 (Lee, Paragraph 56) is made of a foam material (Lee, Paragraph 62, as the inner side 660 of the right pad 200 has direct contact with the user's hips, it should be made of foam).
Regarding claim 10, the combination of Collier in view of Lee in view of Dixon discloses the invention as described above and further discloses wherein the pad 180,200 (Lee, Paragraph 56) comprises a sealable opening (Lee, Paragraph 71, pads 180,200 are encased by an outer housing 161 secured by a zipper system 162).
Regarding claim 11, the combination of Collier in view of Lee in view of Dixon discloses the invention as described above and further discloses wherein the pad 180,200 (Lee, Paragraph 56) is secured to the second belt 34 (Collier, Paragraph 44 and Claim 1) via a strap 160 (Lee, Paragraph 59 and Figure 2B, strap sleeve 160 to connect each pad member 340 or 360 to the one of more straps 120 of the apparatus 100).
Regarding claim 12, Collier discloses an abdominal support truss 20 (Paragraph 38, postural corrective device 20, adapted for interaction with or support to the abdomen), comprising: a plurality of belts 32c,34 (Paragraph 42, strap 32c of the abdominal engagement system 32 wraps around abdomen of wearer; Paragraph 44 and Claim 1, lumbar stabilization belt 34 configured to attach to the outer surface of the back side of the shirt portion in the lumbosacral region of the back of the wearer and the lower abdominal region of the front of the wearer); the plurality of belts 32c,34 consisting of a first belt 32c and a second belt 34; the first belt 32c configured to encircle a belly of a user (Paragraph 42); the second belt 34 configured to encircle a waist of the user (Paragraph 44 and Claim 1).
However, Collier fails to explicitly disclose the first belt comprising a padded material disposed on an internal surface thereof; a pad slidably affixed to an interior surface of the second belt; the pad comprising a pocket disposed on an interior surface of the second belt; a ratcheting system operably disposed on the second belt; wherein engagement of the ratcheting system tightens the second belt; wherein the ratcheting system comprises a handle and a ratchet disposed on a frame; the handle extending laterally outward from the ratchet; the handle movable between an open position and a closed position.
Lee teaches an analogous abdominal support truss 100 (Paragraph 56, apparatus 100) with an analogous belt 120 (Paragraph 57, strap 120 encircles the waist of a user) comprising a padded material 180 (Paragraph 56, pad 180 provides a vertical surface for contact with the lateral sides of the user's body; Figure 2a, pad 180 affixed to interior surface of the belt strap 120) disposed on an internal surface thereof 120; a pad 200 (Paragraphs 56 and 59, pad 200 provides a vertical surface for contact with the lateral sides of the user's body. Sleeve 160 to allow pad 200 to move along the circuit of the straps 120 sufficient to place properly place pad 200 proximate to the user's (U) hips; Figure 2a, pad 200 affixed to interior surface of the belt strap 120) slidably affixed to an interior surface of the analogous belt 120; the pad 200 comprising a pocket 661 (Lee, Paragraph 74, bladder 661) disposed on an interior surface (Paragraph 74 and Figure 14b, the flexible compressible inner side 660 of the pad 200 is a liquid or gas filed inner bladder 661 which is an interior surface of the strap 120) of the analogous belt 120; a ratcheting system 1100 (Paragraph 71, constricting device 1100 is a ratchet) operably disposed (Paragraph 61, constricting device 1100 to be located on or proximate to a pad 200; Figure 13A, ratcheting system 1100 operably disposed on the second belt 100) on the analogous belt 120; wherein engagement (Paragraph 71, The locking member 1102 includes a rotatable handle 1103, which rotates back and forth sufficient to pull the teeth 1104 of the ratchet strap 1101 to tighten, as well as release to reduce and/or eliminate compression) of the ratcheting system 1100 tightens (Paragraph 71, handle rotates back and forth sufficient to pull the teeth 1104 of the ratchet strap 1101 to tighten) the analogous belt; wherein the ratcheting system 1100 comprises a handle 1103 and a ratchet 1101 disposed on a frame 1102; the handle 1103 extending laterally outward from (Paragraph 71 and Figure 13A, handle 1103 extends laterally out from ratchet strap 1101) the ratchet 1101; the handle 1103 movable between (Paragraph 71, rotatable handle 1103, which rotates back and forth between closed and open configuration so as to pull the teeth 1104 of the ratchet strap 1101 to tighten, as well as release to reduce and/or eliminate compression) an open position and a closed position.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second belt of Collier so that there is a padded material on an interior of the first belt and a pad slidably disposed on an interior of the second belt, as well as a ratcheting system with a handle, ratchet, and frame as taught by Lee, in order to provide an improved abdominal support truss with enhanced functionality of the abdominal belt by providing a pressure pad that is pressed against the users waist for hot or cold therapy in addition to compression, which is adjustable by a ratcheting constriction system (Lee, Paragraphs 10, 17). 
However, the combination of Collier in view of Lee fails to explicitly disclose the pad configured to compress and rest against a surgical site.
Dixon teaches an analogous abdominal support truss 300 (Paragraph 36, recovery belt apparatus 300) with an analogous belt 310, 320 (Paragraph 26, first belt portion 310 with second belt portion 320 encircle a user’s waist) with the analogous pad 330 (Paragraph 36, pad portion 330)  configured to compress (Paragraph 26, removable coupling means adjusts pressure of pad portion 330 on a person's abdomen) and rest against a surgical site (Paragraph 26, Pad portion 330 is of such a size to fit a surgical area of a person typical of surgical procedures, such as Cesarean section, laparoscopic hiatal hernia, hernia, tummy tuck, hysterectomy, appendectomy, gall bladder surgery, thoracic surgery).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the compression pad that presses against a user’s hips of Collier in view of Lee, so that instead the pad rests against a surgical site, as taught by Dixon, in order to provide an improved abdominal support truss with enhanced waist belt that has enhanced therapeutic capabilities of relieving pain to areas of the abdomen post-surgery (Dixon, Paragraph 26). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Patent Pub. No. 20150148727) in view of Lee et al. (U.S. Patent Pub. No. 20110015708) in view of Dixon (U.S. Patent Pub. No. 20050182344), as applied to claim 1, and in further view of Angulo (U.S. Patent Pub. No. 20170189758).
Regarding claim 2, the combination of Collier in view of Lee in view of Dixon discloses the invention as described above but fails to explicitly disclose the first belt further comprises a loop disposed thereon, wherein the loop is configured to allow for adjustment of the first belt.
Angulo teaches an analogous abdominal support truss 16 (Paragraph 23, belt 16 to only contact the user's abdomen) wherein the analogous belt 19 (Paragraph 21, belt 16 with internal band 19 secured around the user's belly) further comprises a loop 36 (Paragraph 22, ring 36) disposed thereon (Paragraph 21, Flat bands 19, terminating in rings or carabiner style belt clips 18, are provided on the front and rear surfaces of the belt 16), wherein the loop 36 is configured to allow for adjustment (Paragraph 21, rings or carabiner style belt clips 18 used as drawstrings to tighten and secure the belt 16 around the user's waist, or secure the user's body to the device) of the analogous first belt 19.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first belt of Collier in view of Lee in view of Dixon, so that there is a loop disposed thereon as taught by Angulo, in order to provide an improved abdominal support truss with enhanced adjustment features of the belt for more efficient tightening and securement of the belt to the user’s body (Angulo, Paragraph 21).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Patent Pub. No. 20150148727) in view of Lee et al. (U.S. Patent Pub. No. 20110015708) in view of Dixon (U.S. Patent Pub. No. 20050182344), as applied to claim 1, and in further view of Gros (U.S. Patent Pub. No. 20090081926).
Regarding claim 3, the combination of Collier in view of Lee in view of Dixon discloses the invention as described above but fails to explicitly disclose a hook and loop fastener is disposed on the first belt.
Gros teaches  an analogous abdominal support truss (Paragraph 1, adjustable-support therapeutic undergarment which lifts the abdomen) with an analogous first belt 22 (Paragraph 43, the first belt 22 is the elastic belt 6 described in FIG. 3 that wraps around a user’s abdomen or belly and is located above the second belt 19) wherein a hook and loop fastener (Paragraph 34, The elastic band 6, 22 terminates in mating ends each fitted with a corresponding patch of material having hook and loop fasteners such as Velcro) is disposed on the analogous first belt 22.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first belt of Collier in view of Lee in view of Dixon, so that there is a hook and loop disposed on ends of the first belt as taught by Gros, in order to provide an improved abdominal support truss with enhanced fastening mechanism of the abdominal support belt so that the hook and loop fastener is able to provide a desirable amount of tightening by securely holding the ends of the belt in a mating engagement (Gros, Paragraph 35). 
Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (U.S. Patent Pub. No. 20150148727) in view of Lee et al. (U.S. Patent Pub. No. 20110015708) in view of Dixon (U.S. Patent Pub. No. 20050182344), as applied to claim 1, and in further view of Martinelli (U.S. Patent No. 5779122).
Regarding claim 7, the combination of Collier in view of Lee in view of Dixon discloses the invention as described above but fails to explicitly disclose a pouch, wherein the pouch is dimensioned to hold a medication container.
Martinelli teaches an analogous belt 12 (Col. 3, lines 33-37 and Figure 1, waist belt 12 wraps around user’s waist) with a pouch 10 (Col. 3, lines 33-37 and Figures 1-2, asthma medication pouch 10 on belt 12), wherein the pouch 10  is dimensioned to hold a medication container 16 (Col. 3, lines 33-37, Col. 5, lines 22-23, and Figure 4, asthma spray inhaler container 16 is housed in primary pouch 18 of pouch 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a first or second belt of Collier in view of Lee in view of Dixon, so that there is a pouch, wherein the pouch is dimensioned to hold a medication container, as taught by Martinelli, in order to provide an improved abdominal support truss with enhanced first or second belt having a pouch that holds medication for allowing ease of access of medication directly from the exterior of the belt (Martinelli, Col. 3, lines 33-37 and Col. 5, lines 22-23).
Regarding claim 8, the combination of Collier in view of Lee in view of Dixon in view of Martinelli discloses the invention as described above and further discloses wherein the pouch 10 (Martinelli, Col. 3, lines 33-37 and Figures 1-2)  is movably disposed (Martinelli, Col. 4, lines 27-29 and Figure 3, spring clip 46 for attaching and movably disposing the asthma medication pouch 10 to a belt 12) on the first belt 32c (Collier, Paragraph 42).
Regarding claim 9, the combination of Collier in view of Lee in view of Dixon in view of Martinelli discloses the invention as described above and further discloses wherein the pouch 10 (Martinelli, Col. 3, lines 33-37 and Figures 1-2)  is movably disposed (Martinelli, Col. 4, lines 27-29 and Figure 3, spring clip 46 for attaching and movably disposing the asthma medication pouch 10 to a belt 12) on the second belt 34 (Collier, Paragraph 44 and Claim 1.
Conclusion
Applicant's amendment to claim 1 did not necessitate a new grounds of rejection based on new references. Therefore, the rejection from the Non-Final rejection mailed 11/10/2020 is maintained and modified to correspond to the amendment of claim 1. Additionally, Applicant's introduction of new claims 7-9 necessitated the new ground(s) of rejection presented in this Office action for claims 7-9.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/ERIN DEERY/Primary Examiner, Art Unit 3754